DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species 1 and Sub-Species C in the reply filed on 03/25/2022 is acknowledged.
Election was made without traverse in the reply filed on 03/25/2022.

The status of the claims for this application is as follows.  
Claims 18-29 are currently pending.
Claims 1-17 and 30 were previously cancelled by the applicant.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2019 was considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “embedding at least a portion of the load bearing member in the wedge shaped member between the ferrule member and the angled member” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Paragraph [0090], of this instant application, recites element 60 forms the wedge shaped element, claim 23 recites the angled member is formed from a potting compound, and [0026] recites “the enlarged diameter portion further preferably comprises an angled inner surface against which can be located an angled member and which may be in the form of a wedge and which may further be formed from a potting compound”.  For the elected species, it appears that the wedge shaped member and the angled member are the same structure because both are formed from the potting compound and there appears to be only one structure made from the potting compound that is angled or wedged shaped.   How can a structure, the load bearing member be both in the wedge shaped member and also between a member and itself?
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 18-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “sufficiently” in claim 18 is a relative term which renders the claim indefinite. The term “sufficiently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “substantially” in claims 19 and 26 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “high” in claim 26 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 24 recites “embedding at least a portion of the load bearing member in the wedge shaped member between the ferrule member and the angled member”.  According to [0090], of this instant application, element 60 forms the wedge shaped element, claim 23 recites the angled member is formed from a potting compound, and [0026] recites “the enlarged diameter portion further preferably comprises an angled inner surface against which can be located an angled member and which may be in the form of a wedge and which may further be formed from a potting compound”.  For the elected species, it appears that the wedge shaped member and the angled member are the same structure because both are formed from the potting compound and there appears to be only one structure made from the potting compound that is angled or wedged shaped.   Accordingly, how can a structure, the load bearing member be both in the wedge shaped member and also between a member and itself.
To advance prosecution,  the recitation “embedding at least a portion of the load bearing member in the wedge shaped member between the ferrule member and the angled member” is being interpreted as --embedding at least a portion of the load bearing member in the angled member between the ferrule member and the angled inner surface--.
The claim is being rejected as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-25 and 28 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Vo (2009/0160184).

At the outset the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Re Clm 18: Vo discloses a length of load bearing flexible conduit (see Fig. 1, 10) for use in a body of water and adapted for deployment from a reel located on a water going vessel into the body of water, the load bearing flexible conduit comprising an inner layer (11, 12, and 13) having a throughbore for carrying fluids and a load bearing outer layer (the radially outwards 15, 14, and the radially inner 15) and a further outer protective covering (16); wherein the load bearing flexible conduit is sufficiently flexible ([0001]) such that it is capable of being stored, prior to use, on a reel and is further capable of being at least partially payed out from the reel into the body of water during use (the load bearing flexible conduit is made to or is capable of being stored, prior to use, on a reel and is further capable of being at least partially payed out from the reel into the body of water during use). 
Re Clm 19: Vo discloses the inner layer is substantially leak proof ([0001]); and the load bearing flexible conduit further comprising a termination at each end (see each end of the load bearing flexible conduit), wherein each termination comprises a load transfer mechanism (the radially outwards 15, 14, and the radially inner 15) to transfer load from the termination to the load bearing outer layer of the length of the load bearing flexible conduit (see Fig. 1).
Re Clm 20: Vo discloses the termination (the termination is being interpreted as one or the terminations because the recitation does not require the termination at each end) also comprises a connection mechanism (110) to connect the termination and thereby the load bearing flexible conduit to a connection mechanism on a joint adapted to couple two lengths of load bearing flexible conduit together via adjoining ends of the said two lengths such that the throughbore of the joint is in sealed fluid communication with the throughbore of the respective length of load bearing flexible conduit (the connection mechanism is made to or is capable of connecting the termination and thereby the load bearing flexible conduit to a connection mechanism on a joint adapted to couple two lengths of load bearing flexible conduit together via adjoining ends of the said two lengths such that the throughbore of the joint is in sealed fluid communication with the throughbore of the respective length of load bearing flexible conduit).  
Re Clm 21: Vo discloses the load transfer mechanism comprises a generally cylindrical ferrule member (140) secured to the respective end of the respective length of load bearing flexible conduit (see Fig. 1) and the respective load bearing outer layer of the respective length of load bearing flexible conduit is located over the ferrule member (see Fig. 1).
Re Clm 22: Vo discloses the load transfer mechanism also includes a generally cylindrical body member (120) having an enlarged diameter portion (the enlarged diameter portion being larger than the end that receives the flexible pipe) wherein the enlarged diameter portion comprises an angled inner surface (the inner angled surface next to the 120’s lead line) against which can be located an angled member (the resin that abuts the angled inner surface), see [0003-0004]).  
Re Clm 23: Vo discloses the angled member is formed from a potting compound (the resin, see [0003-0004]).  
Re Clm 24: Vo discloses the load transfer mechanism further comprises embedding at least a portion of the load bearing member in the angled member between the ferrule member and the angled inner surface (see Fig. 1).
Re Clm 25: Vo discloses the load transfer mechanism further comprises a cap member (130) wherein the outermost end of the load bearing outer layer is secured between one end of the said angled member (the end near the opening where the pipe enters) and the cap member (see Fig. 1) such that load is capable of being transferred from the termination to the ferrule member to the cap member to the body member to the angled member and to the load bearing outer layer(s) (see Fig. 1).  
Re Clm 28: Vo discloses the load bearing outer layer(s) is covered along most of its longitudinal length but not including the ends thereof by having an outer sheath extruded over itself, where the outer sheath provides a protective covering to the load bearing layer(s); and wherein the outer protective covering does not cover the ends of the load bearing outer layer (see Fig. 1).  
The recitation “extruded over itself” is a process which can be used to make the product claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26, 27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Vo (2009/0160184) as applied to claims 18-25 and 28 above.

At the outset the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Re Clm 26: Vo discloses the load bearing outer layer comprises an arrangement of high strength fibers (the 15s) and wherein the arrangement of high strength fibers comprises an arrangement of fibers formed in a layer (see Fig. 1) along substantially the entire longitudinal length of the load bearing flexible conduit on an outer surface of the inner layer(s) (see Fig. 1).
Vo fails to disclose that the fibers of Vo are braided.
Braided fibers can enhance the strength of a structure, can enhance the load distribution capability of the structure and can enhance the load carrying capacity of the structure, alternatively, a braided structure would yield the same predictable result of providing a supporting and protecting the structure it is used with.  
The examiner is taking Official notice that it is old and well known to have fibers braided.  Where such a structural configuration would enhance the strength of a structure, can enhance the load distribution capability of the structure and can enhance the load carrying capacity of the structure, alternatively, a braided structure would yield the same predictable result of providing a supporting and protecting the structure it is used with.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Vo, to have had the fibers of Vo braided, for the purpose of providing a means to enhance the strength of a structure, can enhance the load distribution capability of the structure and can enhance the load carrying capacity of the structure, alternatively, a braided structure would yield the same predictable result of providing a supporting and protecting the structure it is used with.
Re Clm 27: Vo discloses fibers (the 15s).
Vo fails to disclose that the fibers of Vo are the braided arrangement of fibers are formed in a criss-cross arrangement where a number of the fibers are wound in a first helical arrangement around the outer surface of the inner layer in one direction and a number of fibers are wound in a second helical arrangement in the other direction such that each helically arranged fiber crosses each of the other oppositely directed fibers by passing over or under the oppositely arranged fibers in a repeating manner.
Braided criss-crossed fibers can enhance the strength of a structure, can enhance the load distribution capability of the structure and can enhance the load carrying capacity of the structure, alternatively, a braided structure would yield the same predictable result of providing a supporting and protecting the structure it is used with.  
The examiner is taking Official notice that it is old and well known to a braided arrangement of fibers in a criss-cross arrangement where a number of the fibers are wound in a first helical arrangement around an outer surface of an inner layer in one direction and a number of fibers are wound in a second helical arrangement in the other direction such that each helically arranged fiber crosses each of the other oppositely directed fibers by passing over or under the oppositely arranged fibers in a repeating manner.  Where such a structural configuration would enhance the strength of a structure, can enhance the load distribution capability of the structure and can enhance the load carrying capacity of the structure, alternatively, a braided structure would yield the same predictable result of providing a supporting and protecting the structure it is used with.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Vo, to have had braided arrangement of fibers formed in a criss-cross arrangement where a number of the fibers are wound in a first helical arrangement around the outer surface of the inner layer in one direction and a number of fibers are wound in a second helical arrangement in the other direction such that each helically arranged fiber crosses each of the other oppositely directed fibers by passing over or under the oppositely arranged fibers in a repeating manner, for the purpose of providing a means to enhance the strength of a structure, can enhance the load distribution capability of the structure and can enhance the load carrying capacity of the structure, alternatively, a braided structure would yield the same predictable result of providing a supporting and protecting the structure it is used with.
Re Clm 29: Vo discloses the load bearing flexible conduit is used in deepsea operation and such is sealed against compressive loads from external seawater pressure (see paragraph [0001]).  Such implies that the load bearing flexible conduit is used in a subsea system under sea.
Vo fails to disclose that the load bearing flexible conduit of Vo is expressly incorporated in a system which is suitable for delivering fluids between a vessel on the surface of the sea to a subsea structure located below the sea such as on the seabed in relatively close proximity to a hydrocarbon well.
A system which is suitable for delivering fluids between a vessel on the surface of the sea to a subsea structure located below the sea such as on the seabed in relatively close proximity to a hydrocarbon well can allow for having a safe, secure, directed, and clean way of transporting a liquid or fluid from a subsea location/structure in or to a vessel on the surface of the sea, for the purpose of containing a fluid in a leak free environment to prevent unwanted spills into the sea, alternatively, for providing a means to transport a fluid/liquid from one place to another with the same predictable results of providing a safe, secure, directed, and clean way of transporting a liquid or fluid from a subsea location/structure in or to a vessel on the surface of the sea.
The examiner is taking Official notice that it is old and well known to a system which is suitable for delivering fluids between a vessel on the surface of the sea to a subsea structure located below the sea such as on the seabed.  Where such a structural configuration would containing a fluid/liquid in a leak free environment to prevent unwanted spills into the sea, alternatively, for providing a means to transport a fluid/liquid from one place to another with the same predictable results of providing a safe, secure, directed, and clean way of transporting a liquid or fluid from a subsea location/structure in or to a vessel on the surface of the sea.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Vo, to have had system which is suitable for delivering fluids between a vessel on the surface of the sea to a subsea structure located below the sea such as on the seabed, for the purpose of providing a means to contain a fluid/liquid in a leak free environment to prevent unwanted spills into the sea, alternatively, for providing a means to transport a fluid/liquid from one place to another with the same predictable results of providing a safe, secure, directed, and clean way of transporting a liquid or fluid from a subsea location/structure in or to a vessel on the surface of the sea.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features which are similar to the applicant’s claimed invention; EP-2489824, GB-2439147, GB-805911, WO-2010067092, WO-2013005000, WO-9725564, and US-6161880.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
06/17/2022




/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679